Citation Nr: 0935175	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  04-12 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran had active service from June 1973 to June 1977 
and from January 1991 to June 1991.  He also served in the 
United States Army Reserves.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that in pertinent part granted service connection 
and assigned an initial 40 percent rating for hepatitis C.  

The Board remanded this issue in July 2007 for consideration 
of rating criteria omitted from the statement of the case.  
The case has been returned to the Board for further appellate 
consideration.   


REMAND

The United States Court of Appeals for Veterans Claims held 
that when the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the July 2007 Board remand, the Board pointed out that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the Veteran applies, absent congressional or Secretarial 
intent to the contrary.  A later version of the rating 
schedule, if favorable to the claim, cannot be assigned for 
any portion of the appeal period prior to the effective date 
of the later version.  See 38 U.S.C.A. § 5110 (g), (a 
compensation award pursuant to any Act or administrative 
issue shall not be earlier than the effective date of the Act 
or administrative issue.)

During the appeal period, the rating criteria for hepatitis 
changed significantly.  The revised rating schedule for 
hepatitis C, which contains a new 40 percent rating not 
available prior, became effective on July 2, 2001.  
Disregarding this delimiting date, the RO rated the Veteran's 
hepatitis 40 percent disabling for the entire appeal period 
(i.e., from July 31, 2000) under this new code.  

Because a 40 percent schedular rating for hepatitis C was not 
available prior to July 2001, it cannot be assigned for any 
period prior to July 2001.  The prior version, set forth as 
old Diagnostic Code 7345 (2000) contains 30 percent and 60 
percent ratings in lieu of a 40 percent rating.  Compare 38 
C.F.R. § 4.114, Diagnostic Code 7345 (effective prior to July 
2, 2001) with 38 C.F.R. § 4.114, Diagnostic Codes 7345 and 
7354 (both effective as of July 2, 2001).  

In January 2009, the RO issued an SSOC purportedly discussing 
the prior version of Diagnostic Code 7345.  However, the 
rating criteria supplied are the current, revised criteria, 
which contains a 40 percent rating not available prior to 
July 2001, and which expressly excludes application to 
hepatitis C.  The Board's remand instruction specifically 
called for issuance of an SSOC that discusses the version of 
Diagnostic Code 7345 in effect prior to the July 2001 
revision.  The prior version of Diagnostic Code 7345 states: 

 Healed, non-symptomatic infectious hepatitis 
warrants a noncompensable evaluation.  
 
 A 10 percent evaluation requires demonstrable 
liver damage with mild gastrointestinal 
disturbance.  
 
 A 30 percent evaluation requires minimal liver 
damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of a lesser degree 
and frequency than that required for a 60 percent 
evaluation, but necessitating dietary restriction 
or other therapeutic measures.  
 
 A 60 percent evaluation requires moderate liver 
damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental 
depression.  
 
 A 100 percent evaluation is warranted with marked 
liver damage, manifested by liver function tests, 
and marked gastrointestinal symptoms or with 
episodes of several weeks' duration, aggregating 
three or more a year, accompanied by disabling 
symptoms requiring rest therapy.  

38 C.F.R. § 4.114, Diagnostic Code 7345 (effective prior to 
July 2, 2001).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran to 
provide information about his medical 
treatment for hepatitis C and after 
obtaining necessary authorization, 
attempt to obtain the records of all VA 
and/or private medical treatment since 
February 23, 2009.  If no records are 
available, that fact should be entered in 
the claims file.

2.  The AOJ must consider all pertinent 
evidence under the prior version of the 
rating schedule for hepatitis, found at 
Diagnostic Code 7345 (effective prior to 
July 2, 2001) and under the current 
rating schedule for hepatitis C found at 
Diagnostic Code 7354 (2008).  To this 
end, Diagnostic Code 7345 (effective 
prior to July 2, 1001) did not include a 
40 percent rating.  

3.  Following the above, the AOJ should 
readjudicate the claim for a higher 
initial rating for hepatitis C.  If the 
benefits sought remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case that considers both versions of the 
rating schedule and they should be given 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  No action by the Veteran is required until he 
receives further notice.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

